Citation Nr: 1023449	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1956 to December 1959, April 1964 to August 1966; and, from 
February 1972 to February 1974.  He served in the U.S. Army 
from September 1960 to September 1963.  The Veteran died in 
January 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which denied the claim.

The appellant appeared at a Travel Board hearing in March 
2009 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In June 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

The preponderance of the evidence of record shows a service-
connected disability did not materially or substantially 
contribute to the cause of death.

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107(b) (West 2002 and Supp 2009); 38 C.F.R. §§ 3.159, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (hereinafter VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in June 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter did not, 
however, fully comply with the VCAA notice requirements for a 
claim for service connection for the cause of the Veteran's 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board remanded the appeal in June 2009 in part so that 
deficiency could be cured.  Pursuant to that remand, an 
August 2009 letter from the Nashville RO informed the 
appellant of the disabilities for which the Veteran was 
service connected and how effective dates are determined in 
the event the benefit sought is allowed, as well as 
reiterating the other facets of VCAA content-compliant 
notice.  Further, following issuance of the August 2009 
letter and completion of the additional development directed, 
the claim was reviewed on a de novo basis, in the October 
2009 supplemental statement of the case.  Thus, any timing-
of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Neither the appellant nor her representative asserts any 
unawareness of what is required to prove the claim.  As a 
result, the statutory purposes of content-compliant notice 
under the VCAA have not been frustrated.  Therefore, the 
Board further finds that the content error was also rendered 
harmless, as it did not deprive the appellant of a meaningful 
opportunity to participate in the adjudication of the claim 
at any stage of the process.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007); see also Shinseki v. Sanders, ___ U.S. 
___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, obtaining a 
medical nexus review and opinion.  See 38 C.F.R. § 3.159(c).  
Further, the Board remanded for additional development to aid 
exploration into all potential bases that might support an 
allowance.  As found above, the appellant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
Veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, i.e., hypertension or heart disease, 
including a malignant tumor, if manifested to a compensable 
degree with one year following separation from active duty.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Finally, a surviving spouse is entitled to death benefits as 
if the Veteran's death was service connected if his 
disability was rated totally disabling-to include as due to 
individual unemployability, if the total rating was in effect 
for at least 10 years prior to the Veteran's death.  
38 U.S.C.A. § 1318(b)(1).

Analysis

The Veteran died in January 2006.  While an October 1997 
rating decision granted entitlement to a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability, effective April 11, 1997, 
entitlement to dependency and indemnity compensation cannot 
be granted under 38 U.S.C.A. § 1318 as the Veteran's total 
rating was in effect for less than 10 years.  Thus, the Board 
must determine if the Veteran's cause of death was otherwise 
service connected.

At the time of his death, he was service connected for 
bilateral nephrolithiasis, status post-right nephrectomy, and 
a paranoid type schizophrenic reaction.  The death 
certificate notes the immediate cause of death as: myocardial 
infarction (heart attack); hypertensive heart disease; 
chronic obstructive pulmonary disease; and chronic renal 
failure.

The appellant asserted at the hearing that she believed the 
Veteran's death was due to his service connected bilateral 
nephrolithiasis which, in turn, was responsible for his renal 
failure.  She and her daughter noted the Veteran's 
dehydration prior to his death and his tendency to sweat.  
The appellant noted she was a licensed practical nurse, but 
she conceded no physician had informed her that the Veteran's 
death was linked to his service-connected post-operative 
nephrolithiasis.

The Board acknowledges the fact the appellant is a licensed 
practical nurse.  Although her training and experience 
exceeds what a lay person generally is inferred to possess 
where medical matters are concerned, the Board nonetheless 
finds that diagnosing the etiology of chronic renal failure, 
to include where death is concerned, exceeds the appellant's 
training and experience as a practical nurse.  See Black v. 
Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in 
probative value even where the statement comes from someone 
with medical training, if the medical issue requires special 
medical knowledge).  

In light of the causes of death listed on the death 
certificate and the disabilities for which the Veteran was 
service connected, the RO referred the claims file for a 
medical review and nexus opinion.  Although chronic renal 
failure was listed on the death certificate as an immediate 
cause an October 2006 VA medical review report notes the 
reviewing physician opined the Veteran's renal function was 
normal at the time of his death, and it was unlikely the 
service-connected renal disability caused or contributed to 
his death.  The examiner specifically noted that January 2006 
laboratory tests revealed the Veteran's BUN as 15 and 
creatinine of 0.9, which the examiner noted showed normal 
renal function.  A blood test conducted in December 2005 
revealed BUN of 16 and creatinine of 0.9.  In light of those 
results, the examiner opined the Veteran's renal function was 
normal.  Further, the examiner opined it was not at least as 
likely as not that bilateral nephrolithiasis and post-
operative residuals of a right nephrectomy caused or 
contributed to the Veteran's death.  

The examiner noted the Veteran's medical records noted an 
additional diagnosis of malignant neoplasm of the left upper 
lobe bronchus (hereafter, lung cancer).  The examiner opined 
that the Veteran's cause of death was likely due to multiple 
causes, e.g., heart attack and cancer, but it was not as 
likely as not his service-connected kidney disorder or post-
operative residuals of the removal of the right kidney caused 
or contributed to his death, because the Veteran's renal 
function was normal as early as January 2006, and he died in 
mid-January 2006.

With respect to lung cancer, the examiner noted the Veteran 
underwent a bone scan in January 2006 to rule out metastasis 
related to that cancer.  The impression was the scan showed 
moderately increased activity in the posterior bilateral 5th 
rib, as well as the posterior right 6th rib and left ischial 
tuberosity; osseous metastatic disease could not be excluded 
and must be given a definite consideration.  No activities 
were identified at the expected location of the right kidney, 
especially in the area of the right nephrectomy.

The Veteran's lung cancer manifested to a compensable degree 
many years after his separation from active duty.  
Consequently, there is no factual basis for service 
connection on a direct basis, or on a presumptive basis for 
lung cancer.  See 38 C.F.R. §§ 3.309(a), 3.317.  In addition 
to eligibility for service connection as a chronic disease, 
if the time limits are met, lung cancer is also among the 
diseases associated with exposure to herbicides.  See 
38 C.F.R. § 3.309(e).

Two of the Veteran's DD Forms 214 note Naval service from 
April 1964 to August 1966 and from February 1972 to February 
1974.  His last assignment of  the 1964 to 1966 tour was 
aboard the USS Skagit.

The U.S. Naval Historical Center notes the USS Skagit was 
involved in supply and combat operations in the waters of Da 
Nang, Vietnam.  The Historical Center also notes the fact 
that the USS Skagit delivered two loads of cargo to Da Nang 
between 13 November and 8 December 1965.  On 16 February 
1966, the ship proceeded to Chu Lai to unload cargo.  In 
early March 1966, the USS Skagit returned to Okinawa for 
another load of cargo and, upon its return to Vietnam, spent 
the remainder of the month shuttling supplies between Da 
Nang, Phu Bai, and Chu Lai.  The Board remanded the appeal 
for development of the Veteran's service personnel records to 
determine if he served ashore in Vietnam, which would qualify 
him for presumptive service connection for the lung cancer.

The U. S. Army and Joint Services Records Research 
Center (JSRRC) researched the records of the USS Skagit and 
the Veteran's service personnel records.  Its September 2009 
report notes the USS Skagit made its last landing on the 
shores of Vietnam in March 1966.  The JSRRC report further 
notes the Veteran served aboard the vessel from late June to 
August 1966, when he was discharged from active Naval 
service.  Thus, the service personnel records show the 
Veteran did not serve ashore in Vietnam during that tour, as 
he was not a member of the USS Skagit crew during the time 
the vessel landed on the shores of the Republic of Vietnam.  
The service personnel records note he was assigned to shore 
duty in Hawaii during his last tour from 1972 to 1974.

The October 2006 VA report also notes the Veteran had an 
abnormal EKG in January 2006, wherein the report noted 
lateral ischemis or digitalis should be considered.  The 
Veteran's VA records note a diagnosis of atherosclerotic 
heart disease.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, a 
heart disorder or heart-related symptoms.  The Reports of 
Medical Histories associated with the Veteran's separations 
form his multiple tours of active service do not indicate any 
history of a heart disorder.  The Reports of Medical 
Examinations For Separation note the Veteran's heart was 
assessed as normal.  There is no evidence of a heart disorder 
or hypertension having manifested to a compensable degree 
with one year of the Veteran's separation from active duty.  
He was medically discharged from his last tour in the Navy 
due to an acquired mental disorder, depressive neurosis.

A January 1985 entry in VA records note that no 
cardiovascular symptoms were noted, and the Veteran was 
stable cardiovascular-wise.  A March 1985 VA examination 
report notes a faint systolic murmur.  A June 1990 entry 
notes mild hypertension even though the Veteran's blood 
pressure reading was 110/80.  It was also in 1990 that the 
diagnosis of the Veteran's heart disease was noted.  There 
is, however, no competent evidence the Veteran's heart 
disorder was medically linked to his active service, and the 
VA reviewer did not opine it was.

The representative asserted the Veteran's service-connected 
acquired mental disorder, which included schizophrenia, 
aggravated his heart disorder.  A disability which is 
proximately due to or the result of a service-connected 
injury or disease shall be service connected.  38 C.F.R. 
§ 3.310.  Further, a disability which is aggravated by a 
service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board, however, must reject this theory of entitlement 
since no competent evidence has been presented showing any 
association between the Veteran's acquired psychiatric 
disorder and his heart disorder.  In light of the above, the 
Board is constrained to fine the preponderance of the 
evidence is against the claim.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e), 3.312.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


